TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00142-CV


City of Edinburg, Texas, Appellant

v.


Southern Union Company d/b/a Southern Union Gas Company, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. 99-01704, HONORABLE PAUL DAVIS, JUDGE PRESIDING 



PER CURIAM

	By joint motion, the parties have notified us that they have reached a settlement
agreement and request that the trial court enter that settlement agreement as an agreed judgment. 
Accordingly, we reverse the trial court judgment and remand the cause to the trial court for entry of
a judgment in accordance with the parties' settlement agreement.  See Tex. R. App. P. 42.1(a)(1),
43.2(d).

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Reversed and Remanded on Joint Motion
Filed:   November 8, 2001
Do Not Publish